                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    SME STEEL CONTRACTORS, INC., a Utah
    corporation, and CORE-BRACE, LLC., a                        MEMORANDUM DECISION AND
    Utah limited liability company,                             ORDER CONSTRUING CLAIMS
             Plaintiffs,
                                                                          2:17-cv-702-RJS-EJF
    v.
                                                                 Chief District Judge Robert J. Shelby
    SEISMIC BRACING COMPANY, a Utah
    limited liability company, and ANDREW J.                       Magistrate Judge Evelyn J. Furse
    HINCHMAN, an individual,

             Defendants.


           Plaintiff SME Steel Contractors, Inc., brought this patent infringement action against

Defendants Seismic Bracing Company, LLC, and Andrew Hinchman.1 Plaintiff alleges

Defendants’ device infringes on Plaintiff’s patent for buckling-restrained braces (BRBs). Before

considering infringement, however, the court must construe certain terms essential to

understanding the scope of the relevant patent’s claims. Before the court are the parties’ Cross-

Motions for Claim Construction.2 After hearing from the parties during a Markman hearing, and

for the reasons explained below, the court GRANTS in part and DENIES in part the parties’

respective Motions.




1
 Although Core-Brace, LLC is also a plaintiff in this action, only SME Steel asserts a patent infringement claim.
See Dkt. 63 (Second Am. Compl.) ¶¶ 91–98.
2
    Dkts. 76, 83.
                                                BACKGROUND

       I.       Patented Technology

            SME owns by assignment the patent in dispute, U.S. Patent No. 7,174,680 (’680 Patent).3

The ’680 Patent is for an improved buckling-restrained brace (BRB), which is a structural brace

implemented in steel frame buildings to minimize the effects of earthquakes.4 In its most basic

form, a BRB consists of a steel core that runs through a concrete-filled bracing element.5 A BRB

is displayed below in Figure A.6

       Figure A




3
    See generally Dkt. 63 ¶ 13.
4
  See generally Dkt. 79 (Joint Appendix), Appx. 010 at 1:32–36; 1:18–31. Hereinafter, all citations to “Appx.” refer
to the Joint Appendix at Dkt. 79.
5
    Id. at 1:36–39.
6
    Figure A is reproduced from Figure 1 of the ’680 Patent. Appx. 003.
                                                          2
            BRBs absorb seismic forces from earthquakes that would otherwise be exerted on a

structure through plastic deformation. When an earthquake occurs, the steel core running

through the middle of the BRB compresses or elongates without buckling.7 To absorb the

seismic forces without destroying the BRB, the steel core must be free to move independently of

the bracing element (i.e., the concrete-filled outer steel frame).8 When manufacturing a BRB,

the steel core must therefore be prevented from bonding with the bracing element.9 This

separation of steel core and bracing element allows the steel core to absorb seismic energy from

the ends of the BRB without conveying that energy to the bracing element.10

            The ’680 Patent’s Background of the Invention section explains that prior art for BRBs

teaches use of an asphaltic rubber layer to prevent bonding between the core member and the

bracing element.11 The ’680 Patent identifies two problems with this method: (1) the

compression and elongation of the steel core during seismic movement shears the asphaltic

rubber layer, and (2) the manufacture of the BRB becomes more complex because special care

must be taken to ensure the rubber layer is the correct thickness.12

            The ’680 Patent retains the same basic BRB structure but modifies how the steel core and

bracing element are separated. First, a “bearing member” is coupled to the cement layer “to limit

the amount of friction caused by the movement of [the] core member [] relative to . . . the




7
    Id. at 1:18–31, 41–43.
8
    Id. at 1:56–58.
9
    Id. at 1:58–61.
10
     Id. at 1:61–65.
11
     Id. at 2:1–4.
12
     Id. at 2:7–9, 23–30. The thickness of the rubber layer affects the performance of the BRB. See id.
                                                            3
buckling restraining assembly.”13 Second, an “air gap” is “positioned between” the core member

and any bearing member “to prevent bonding of the core member [] to the buckling restraining

assembly [].”14 The spatial relationship among the bearing member, core member, and air gap is

displayed below in Figure B, which shows a cross-section of a BRB.15

             Figure B




       II.      Asserted Independent Claims

             Plaintiff alleges Defendants’ device infringes independent claims 1, 9, 18, 26, and 27.

Save for Claim 27, Claim 1 is representative of each of the asserted claims:

             . . . at least two separate bearing members each of which is interposed between
             the rigid layer and the core member so that one side of the bearing member is in
             direct contact with the rigid layer, and an opposite side of the bearing member is
             not in direct contact with the core member such that an air gap is formed between
             the core member and the bearing members . . . .16


13
     Appx. 012 at 6:22–26.
14
     See id. at 6:60–61; Appx. 013 at 7:8–9.
15
     Figure B is an annotated version of Figure 3 from the ’680 Patent. Appx. 005; see also Dkt. 78 at 6.
16
     Appx. 015–016, Claim 1 (emphasis added).
                                                            4
Claim 27 differs from the other four asserted independent claims by employing the phrase

“positioned between” instead of “formed between”:

              . . . a plurality of bearing members interposed between the rigid layer and the core
              member wherein a first bearing member is positioned adjacent to a core member
              first side and a second bearing member is positioned adjacent a core member
              second side, such that an air gap is positioned between the first bearing member
              and the core member first side and an air gap is positioned between the second
              bearing member and the core member second side, one side of each bearing
              member is in direct contact with the rigid layer.17

       III.       Prosecution History

              The patent examiner initially rejected Claims 1-15, 20-25, and 48-55 of the ’680 Patent in

light of two prior art references: Takeuchi, et al. (U.S. Patent No. 6,826,874) and Fannuci, et al.

(U.S. Patent No. 6,530,182).18 Takeuchi taught the use of a thin, membrane-like film to separate

the core member and “cementious rigid layer,” and Fanucci introduced placing a gap between

the core member and the bearing member.19 The examiner concluded “[i]t would have been

obvious to one having ordinary skill in the art at the time of the invention to modify Takeuchi et

al to show an air gap between the core and the bearing member because having an air gap

between the bearing members and the core would significantly increase the failure load of the

supporting structure as taught by Fanucci et al.”20

              SME advanced three arguments in response: (1) the Takeuchi patent included a single

bearing, whereas the ’680 Patent (as amended) included at least two separate bearings;

(2) Takeuchi did not teach using an air gap, as the adhesion-preventive film served the purpose




17
     Appx. 017 at 15:26–16:3 (emphasis added).
18
     Appx. 105.
19
     See Appx. 105–106.
20
     Appx. 106.
                                                       5
of preventing the steel center from adhering to the cementitious layer; and (3) the film taught by

Takeuchi “is not a bearing.”21 Concerning the second point, SME explained,

       As noted by the examiner, Takeuchi fails to teach or suggest the use of an air gap
       between the core member and the buckling restraining assembly to prevent bonding
       of the assembly to one or more portions of the core member. . . . Takeuchi teaches the
       use of an adhesion-preventive film to serve the purpose of preventing the steel center
       member from adhering to the concrete. Therefore, there is no motivation to
       incorporate an air gap into Takeuchi in order to accomplish the same purpose.
       Indeed, the use of an air gap would defeat the purpose of the adhesion-preventive
       film.22

           The examiner accepted SME’s arguments and issued a Notice of Allowance, reasoning

that the “prior art does not show an air gap being formed between the core member and the

bearing members in combination with other claimed limitations.”23

                                               LEGAL STANDARD

           Patent infringement analysis comprises two steps: “The first step is determining the

meaning and scope of the patent claims asserted to be infringed. . . . The second step is

comparing the properly construed claims to the device accused of infringing.”24 Here, the court

is concerned only with the first step: claim construction. Construing claims is a matter of law for

the court.25

           Claim terms generally embrace their “ordinary and customary meaning, which is the

meaning they would have to a person of ordinary skill in the art at the time of the invention.”26



21
     Appx. 092–093.
22
     Appx. 093.
23
     Appx. 041.
24
     Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).
25
     Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1344 (Fed. Cir. 2002).
26
  Poly-America, L.P. v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed. Cir. 2016) (citing Phillips v. AWH Corp., 415
F.3d 1303, 1312–13 (Fed. Cir. 2005)).
                                                            6
The person of ordinary skill is deemed to read claim terms in view of the entire patent, including

intrinsic and extrinsic evidence.27 Courts typically begin claim construction by considering the

patent’s intrinsic evidence,28 which includes the claims themselves, the specification, and the

prosecution history.29 The specification “is the single best guide to the meaning of a disputed

term”—so much so that “[u]sually it is dispositive.”30 Moreover, “the specification may reveal a

special definition that differs from the meaning it would otherwise possess.”31

            Although less essential than the specification, the prosecution history can also inform the

meaning of claim language, and the Federal Circuit has explicitly directed district courts to

consider this history if it is in evidence.32 The prosecution history comprises the record of the

proceedings before the PTO, including the prior art cited during the patent examination.33

Because “the prosecution history was created by the patentee in attempting to explain and obtain

the patent . . . [it] can often inform the meaning of the claim language by demonstrating how the

inventor understood the invention . . . .”34

            Along with intrinsic evidence, courts also have discretion to consider extrinsic

evidence.35 Extrinsic evidence consists of expert reports, inventor testimony, dictionaries, and




27
     Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005).
28
     Id. at 1314–15.
29
     Id. at 1314.
30
  Id. at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); Teleflex, Inc. v.
Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002)).
31
     Id. at 1316.
32
     Id. at 1317.
33
     Id.
34
     Id.
35
  Id. at 1319 (“In exercising that discretion, and in weighing all the evidence bearing on claim construction, the
court should keep in mind the flaws inherent in each type of evidence and assess that evidence accordingly.”).
                                                           7
learned treatises.36 While extrinsic evidence is generally less reliable than intrinsic evidence,

courts may consult these sources to understand the relevant scientific principles, the meaning of

technical terms, and the state of the art.37

                                                    ANALYSIS

            The parties initially asked the court to construe four terms: “bearing member,” “air gap,”

“formed between,” and “positioned between.”38 The parties proposed the following

constructions:


     No. Terms/Phrases                PLAINTIFF’S                         DEFENDANTS’ PROPOSED
                                      PROPOSED                            CONSTRUCTION
                                      CONSTRUCTION

     1     Bearing member             An object, surface, or point        An object, surface, or point that
                                      that supports                       supports and is relatively
                                                                          substantial and is constructed of a
                                                                          durable, hard material, such as
                                                                          Teflon or ultra high molecular
                                                                          weight polyethylene
     2     Air gap                    An empty or unfilled space          A void free of material and only
                                      or interval                         having air


     3     Formed between             Plain and ordinary meaning          Spans the distance between



     4     Positioned between         Plain and ordinary meaning          Spans the distance between




36
     Id. at 1317.
37
     Id. at 1318–19.
38
     See Dkt. 98 (Joint Status Report Regarding Claim Construction Hearing).
                                                          8
            Prior to the Markman hearing, however, the court circulated its proposed constructions of

the four terms at issue here. At the hearing, the parties stipulated to the court’s proposed

construction of “bearing member.” Accordingly, the court construes bearing member to mean

“an object or surface, constructed of a hard and durable material, that supports.”

            Defendants further stipulated during the hearing they had no objection to the court

adopting Plaintiff’s proposed construction of “air gap,” provided the court adopted Defendants’

construction of the terms “formed between” and “positioned between.” Because the court adopts

Defendants’ construction of those two terms (discussed below), Defendants have no objection to

the court accepting Plaintiff’s construction of “air gap.” The court therefore construes “air gap”

to mean “an empty or unfilled space or interval.”

            All that remains for the court to resolve is construction of the terms “formed between”

and “positioned between.” The court turns now to those terms.39

       I.          “Formed Between” and “Positioned Between”

            Independent claims 1, 9, 18, and 26 each generally recite that “an air gap is formed

between the core member and the bearing members . . . .”40 Independent Claim 27 is the only

claim to employ the “positioned between” language instead of “formed between.”41

            Plaintiff ultimately advanced two theories about how the court should construe “formed

between” and “positioned between.” In its Motion, Plaintiff asserts the terms “formed between”



39
   Defendants moved to exclude the declaration of Plaintiff’s expert, James Malley. Dkt. 93. Plaintiff cites to
Malley’s declaration to support both its claim construction and summary judgment arguments. As to Malley’s
statements concerning claim construction, Defendants’ Motion to Exclude is denied. In any event, for many of the
reasons Defendants explain in their Motion, the court found Malley’s declaration largely unhelpful, and it was
immaterial to the court’s construction of the disputed terms. The court will revisit Defendants’ Motion to Exclude in
considering the parties’ summary judgment motions.
40
     See, e.g., Appx. 015–016 (emphasis added).
41
     Id. at 017.
                                                         9
and “positioned between” should be given their plain and ordinary meaning and require no

construction.42 But Plaintiff argued alternatively at the Markman hearing that, if the court

concluded it must construe the terms, it should give “positioned between” a broader construction

than “formed between.” Defendants contend both terms mean “spans [the distance] between the

core and the bearing member.”43 After considering whether the terms require construction and

whether the terms carry different meanings, the court adopts Defendants’ proposed construction

of both terms.

                A. The Court is Required to Construe “Formed Between” and “Positioned
                   Between”

           Plaintiff quotes dicta from the Federal Circuit’s decision in O2 Micro International

Limited v. Beyond Innovation Technology Company Limited for the propositions that “claim

construction ‘is not an obligatory exercise in redundancy,’ and that district courts ‘are not (and

should not be) required to construe every limitation present in a patent’s asserted claims.’”44 But

Plaintiff ignores the core of O2 Micro’s holding. That case holds that a district court commits

reversible error where it fails to adjudicate the parties’ dispute concerning the proper scope of a

term and instead allows parties to submit to a jury arguments regarding the meaning and legal

significance of the disputed terms.45 As the O2 Micro court explained, “[a] determination that a

claim term ‘needs no construction’ or has the ‘plain and ordinary meaning’ may be inadequate




42
     See Dkt. 78 at 22–24.
43
     Dkt. 94 at 12.
44
     Dkt. 78 at 22 (quoting O2 Micro, 521 F.3d 1351, 1362 (Fed. Cir. 2008)).
 O2 Micro, 521 F.3d at 1362 (holding the district court erred by failing to resolve the parties’ dispute over the
45

meaning of “only if” and by allowing the parties to submit to the jury arguments over the term’s legal significance).
                                                          10
when a term has more than one ‘ordinary’ meaning or when reliance on a term’s ‘ordinary’

meaning does not resolve the parties’ dispute.”46

            Here, reliance on the terms’ ordinary meanings does not resolve the parties’ dispute.

Indeed, despite asserting that “formed between” is “readily understandable,” Plaintiff later

submits the term “generally indicates that the air gap is formed somewhere between the bearing

member and the core member.”47 This directly contradicts Defendants’ proposed construction of

the term that the air gap spans the entire distance between the bearing member and the core

member.48 The court’s failure to construe “formed between” or “positioned between” would

invite (if not require) the parties to argue to the jury the meaning and legal significance of the

disputed terms: whether they mean the air gap could exist somewhere between the core member

and the bearing member, or whether the air gap must span the entire distance. Because this is a

question of law,49 the court must construe the terms.

                B. “Formed Between” and “Positioned Between” Do Not Carry Distinctive
                   Meanings

            At the Markman hearing, Plaintiff advanced for the first time an alternative construction

theory. Plaintiff argued that, if the court determined construction of the terms was necessary,

each term should be construed individually because “formed between” and “positioned between”

have distinct meanings. Plaintiff contended “positioned between” is broader than “formed




46
     Id. at 1361 (quoting the district court’s language).
47
     Dkt. 78 at 23 (emphasis added).
48
     See Dkt. 94 at 15.
49
  O2 Micro, 521 F.3d at 1360 (“When the parties raise an actual dispute regarding the proper scope of these claims,
the court, not the jury, must resolve that dispute.”).
                                                            11
between” and should be construed as “anywhere between.”50 To support its argument, Plaintiff

cited the doctrine of claim differentiation.

               As an initial matter, it is telling Plaintiff’s suggestion that “positioned between” is

broader in scope than “formed between” arose for the first time only at oral argument. Indeed,

the parties’ briefing reveals they effectively agreed initially that “formed between” and

“positioned between” carried the same meaning within the context of the ’680 Patent.51

Notwithstanding Plaintiff’s claim differentiation argument was only minimally developed at the

hearing, the court addresses it here.

               Rooted in the legal canon of construction against superfluity, “[t]he doctrine of claim

differentiation provides a presumption that differently worded claims cover different claim

scope.”52 That is, courts should not adopt a construction that would cause differently worded

claims to cover the same claim scope, which would render one of the claims superfluous.53 But

“[c]laim differentiation is a guide, not a rigid rule.”54 Nor “does [claim differentiation] allow



50
  Although arguing the court need not construe the terms “formed between” or “positioned between,” Plaintiff
appeared to accept Defendants’ construction of “formed between” as “spans the distance between” should the court
determine construction is necessary. It was not clear to the court, however, whether Plaintiff’s stipulation was
conditioned on the court’s adoption of the construction of “positioned between” Plaintiff advanced during the
hearing (i.e., “anywhere between”). Given this ambiguity, the court assumes for purposes of claim construction that
Plaintiff did not withdraw its objection to Defendants’ proposed construction of “formed between.”
51
   Compare Dkt. 78 at 23 (“[F]ormed between . . . generally indicates that the air gap is formed somewhere between
the bearing member and the core member.”) with id. at 24 (describing “positioned between” to mean “the air gap is
generally positioned somewhere between the bearing member and the core member”); see also Dkt. 89 at 23 (“[T]he
term ‘formed between’ . . . generally indicates that the ‘air gap’ is formed somewhere between the bearing member
and the core member. Like formed between, ‘positioned between’ also generally indicates that the air gap is
positioned or located somewhere in the space separating the bearing members and the core member[].”) (emphasis
added); Dkt. 94 at 15 (noting that “formed between” is not differentiated anywhere from “positioned between”).
52
     Wi-Lan USA, Inc. v. Apple Inc., 830 F.3d 1374, 1391 (Fed. Cir. 2016).
53
     See id.
54
  Id. (quoting Marine Polymer Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir. 2012); see also Chisum
on Patents 18.03 [6] (“Experience has shown that claim differentiation actually serves as a guide to the construction
of claims and may not be determinative in a particular case.”).
                                                          12
unrestrained expansion of claims beyond the description of the invention in the specification, and

explanations and representations made to the PTO in order to obtain allowance of the claims.”55

Indeed, “practice has long recognized that . . . two claims which read differently can cover the

same subject matter.”56 “[T]hat the claims are presumed to differ in scope does not mean that

every limitation must be distinguished from its counterpart in another claim, but only that at least

one limitation must differ.”57 In short, different words in separate claims do not necessarily

imply different scope where “there [is] no relevant difference between those words’ meanings.”58

            That is the case here. While Plaintiff is undoubtedly correct that in many instances the

phrases “formed between” and “positioned between” may carry different meanings, any

meaningful distinction disappears in the context of the specification and the ’680 Patent as a

whole.59 Nothing in the patent’s specification, nor in the claims themselves, suggests the scope

of any claim varies based upon the use of either phrase. Rather, both terms delineate the same

spatial relation of the air gap between the bearing member and the core member. The court is

confident that, if these terms materially affected any claim’s scope, the parties would have raised

this issue in their Cross-Motions for Claim Construction. Assessing the terms against the

backdrop of the ’680 Patent as a whole, the terms do not have independent meanings.




55
     Tandon Corp. v. U.S. Int’l Trade Comm’n, 831 F.2d 1017, 1028 (Fed. Cir. 1987).
56
     Id. at 1023 (internal quotations and citations omitted).
57
     Kraft Foods, Inc. v. Int’l Trading Co., 203 F.3d 1362, 1368 (Fed. Cir. 2000) (emphasis added).
58
     Wi-Lan, 830 F.3d at 1392 (citing Public Citizen, Inc. v. HHS, 332 F.3d 654, 665 (D.C. Cir. 2003)).
59
  See Toro Co., 199 F.3d at 1299 (emphasis added) (“[T]he dictionary definitions of common words are often less
useful than the patent documents themselves in establishing the usage of ordinary words in connection with the
claimed subject matter. . . . Determining the limits of a patent claim requires understanding its terms in the context in
which they were used by the inventor, considered by the examiner, and understood in the field of the invention.”).
                                                                13
                  C. The Court Adopts Defendants’ Proposed Construction

               Plaintiff argues that nothing in the Claims themselves, the specification, or the

prosecution history supports Defendants’ contention the air gap must always span the entire

distance between the core and bearing members.60 The court disagrees.

               First, in each figure included in the specification in which an air gap is depicted, the air

gap spans the entire distance between the respective bearing member and the core member.61

Although the Federal Circuit has cautioned against “reading limitations into a claim from the

preferred embodiment described in the specification,”62 courts routinely examine the relevant

specification’s figures and drawings in assessing a claim term’s meaning.63 While not

dispositive, the specification’s consistent illustrations provide evidence that an air gap spanning

the entire distance between a bearing member and the core member was fundamental to the

invention’s basic design.64




60
     Dkt. 89 at 24.
61
     See Appx. 005–008, Figs. 3, 4, 5C, and 6B.
62
     In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369 (Fed. Cir. 2004).
63
   See, e.g., Teleflex, Inc., 299 F.3d at 1324 (emphasis added) (“The words used in the claims are interpreted in light
of the intrinsic evidence of record, including the written description, the drawings, and the prosecution history, if in
evidence.”); Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1301 (Fed. Cir. 1999) (emphasis added) (noting
that claim terms are “not construed in a lexicographic vacuum, but in the context of the specification and
drawings.”). In Toro Co., the court’s construction relied in part on its review of the illustrations incorporated within
the specification: “Nowhere in the specification, including its twenty-one drawings, is the cover shown without the
restriction ring attached to it. Nor is the restriction ring shown other than attached to the cover. The specification
states that the restricting ring is automatically inserted and removed by the cover to which it is attached, and
illustrates only this structure in the drawings.” Id. (citations omitted) (emphasis added).
64
     See id.
                                                            14
           Second, the specification repeatedly explains the air gap’s objective is to “prevent

bonding of the core member and buckling restraining assembly [i.e., cementitious material].”65

This central purpose could not be accomplished if the air gap spanned less than the entire

distance between the bearing member and the core member, lest the cementitious material come

into contact with the core member at one or more points.

           Indeed, the prosecution history reveals Plaintiff made this very argument to the patent

examiner.66 That is, to overcome the examiner’s prior rejection of Plaintiff’s patent, Plaintiff

explained:

           As noted by the examiner, Takeuchi fails to teach or suggest the use of an air gap
           between the core member and the buckling restraining assembly to prevent
           bonding of the assembly to one or more portions of the core member. . . .
           Takeuchi teaches the use of an adhesion-preventive film to serve the purpose of
           preventing the steel center member from adhering to the concrete. Therefore,
           there is no motivation to incorporate an air gap into Takeuchi in order to
           accomplish the same purpose. Indeed, the use of an air gap would defeat the
           purpose of the adhesion-preventive film.67

For the air gap to serve the distinguishing function Plaintiff describes, that gap must span from

the bearing member to the core member. Were it not so, some other intervening material would

then serve to separate the bearing member and core member (and thus prevent bonding),

which—as Plaintiff argued to the examiner—would “defeat the purpose” of the air gap. In sum,



65
   E.g., Appx. 010 at 1:14–15 (“An air gap is positioned between the core member and the one or more bearings of
the buckling restraining apparatus to prevent bonding of the core member and buckling restraining assembly.”); id.
at 2:44–48 (“An air gap is positioned between the core member and the one or more bearings of the buckling
restraining apparatus to prevent bonding between the core member and the buckling restraining assembly.”); Appx.
011 at 4:5–8 (“An air gap is positioned between the core member and the one or more bearings of the buckling
restraining apparatus to prevent bonding between the core member and the buckling restraining assembly.”); Appx.
013 at 7:8–9 (“Air gaps [] are also adapted to prevent bonding of the core member [] to the buckling restraining
assembly [].”).
66
  See Phillips, 415 F.3d at 1317 (“Like the specification, the prosecution history provides evidence of how . . . the
inventor understood the patent.”).
67
     Appx. 093 (emphasis added).
                                                          15
because the ’680 Patent’s specification and prosecution history support Defendants’ proposed

construction, the court construes “positioned between” and “formed between” to mean “spans

the distance between.”

                                          CONCLUSION

            The court GRANTS in part and DENIES in part Plaintiff’s Opening Cross-Motion for

Claim Construction,68 adopting only Plaintiff’s construction of “air gap.” The court also

GRANTS in part and DENIES in part Defendants’ Opening Cross-Motion for Claim

Construction,69 adopting Defendants’ construction of the terms “formed between” and

“positioned between.”

           The parties may submit within 30 days supplemental briefs not to exceed 15 pages,

explaining how the court’s construction of the disputed terms affects the pending summary

judgment briefing.

           SO ORDERED this 24th day of March 2020.

                                               BY THE COURT:


                                               ________________________________________
                                               ROBERT J. SHELBY
                                               Chief United States District Judge




68
     Dkt. 76.
69
     Dkt. 83.
                                                  16
